
	

113 HR 4378 IH: EAT for Health Act of 2014
U.S. House of Representatives
2014-04-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4378
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2014
			Mr. Grijalva (for himself and Mr. Ryan of Ohio) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To require the Secretary of Health and Human Services to issue to Federal agencies guidelines for
			 developing procedures and requirements relating to certain primary care
			 Federal health professionals completing continuing medical education on
			 nutrition and to require Federal agencies to submit annual reports
			 relating to such guidelines, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Education and Training for Health Act of 2014 or the EAT for Health Act of 2014.
		2.FindingsCongress finds the following:
			(1)In 2012, United States health care spending was approximately $8,233 per resident and accounted for
			 17.6 percent of the Nation’s gross domestic product. This is among the
			 highest of all industrialized countries.
			(2)Expenditures in the United States on health care surpassed $2.6 trillion in 2011, more than three
			 times the $714 billion spent in 1990, and over eight times the $253
			 billion spent in 1980.
			(3)Estimates of health care costs attribute over 75 percent of national health expenditures to
			 treatment for chronic diseases.
			(4)A March 2003 report from the World Health Organization concluded diet was a major cause of chronic
			 diseases.
			(5)Seven out of 10 deaths among people in the United States each year are from chronic diseases such
			 as cardiovascular disease, obesity, diabetes, and cancer.
			(6)Approximately 81.1 million American adults in the United States have at least one form of
			 cardiovascular disease. Approximately 2,300 American adults in the United
			 States die every day from cardiovascular disease. In 2010, cardiovascular
			 disease cost American taxpayers $189.4 billion. The American Heart
			 Association estimates that, by 2030, direct costs related to
			 cardiovascular disease will triple to around $818 billion.
			(7)Research has shown that following a healthful diet can not only reduce symptoms related to
			 cardiovascular disease but also actually reverse damage done to the
			 arteries.
			(8)Two-thirds of adults in the United States are currently overweight, and half of those overweight
			 individuals are obese. One in three children are now overweight, and
			 one-fifth of children are obese. In 2008, direct medical costs associated
			 with obesity totaled $147 billion.
			(9)An estimated 25.8 million people in the United States have diabetes. Another 79 million American
			 adults in the United States have prediabetes. The Centers for Disease
			 Control and Prevention predict that one in three children born in 2000
			 will develop diabetes at some point in their lives. Total estimated costs
			 of diagnosed diabetes have increased 41 percent, to $245 billion in 2012
			 from $174 billion in 2007. Research shows that reducing fat in the diet
			 can reverse the symptoms of type 2 diabetes, not just manage the symptoms.
			(10)Cancer kills approximately 570,000 Americans each year, accounting for one in four deaths. More
			 than 1.5 million new cancer cases are diagnosed annually. In 2010, the
			 direct costs of cancer were $102.8 billion. Estimates expect that number
			 to rise to $172 billion by 2020.
			(11)According to the Journal of the American College of Nutrition, physicians feel inadequately trained
			 to provide proper nutrition advice. Ninety-four percent feel nutrition
			 counseling should be included during primary care visits, but only 14
			 percent felt adequately trained to provide such counseling.
			(12)A 1985 National Academy of Sciences report recommended that all medical schools require at least 25
			 contact hours of nutrition education. In 2004, only 38 percent of medical
			 schools met these minimum standards by requiring 25 hours of nutrition
			 education as part of their general curricula. By 2010, that number had
			 shrunk to 27 percent.
			(13)In 2004, 30 percent of United States medical schools required a dedicated nutrition course. In
			 2010, only 25 percent of such schools required such a course.
			(14)According to a 2009 national survey of medical colleges published in Academic Medicine, more than
			 half of graduating medical students feel their nutrition education is
			 insufficient.
			3.Department of Health and Human Services guidelines, and Federal agencies annual reports, relating
			 to certain primary care Federal health professionals completing continuing
			 medical education on nutrition
			(a)GuidelinesNot later than 180 days after the date of the enactment of this Act, the Secretary of Health and
			 Human Services shall issue guidelines to Federal agencies for developing
			 procedures and requirements to ensure that every primary care health
			 professional employed full-time for such agencies have at least 6 credits
			 of continuing medical education courses relating to nutrition (as
			 described in subsection (c)).
			(b)Annual reportsFor 2016 and each subsequent year, the head of each Federal agency that employs full-time primary
			 care health professionals shall submit to Congress a report attesting, in
			 a form and manner specified by the Secretary of Health and Human Services,
			 to the extent to which the agency has adopted and enforced the guidelines
			 issued under subsection (a) with respect to such professionals employed by
			 such agency during any portion of the previous year. If the agency, with
			 respect to such previous year, did not fully adopt and enforce such
			 guidelines with respect to such professionals, the head of the agency
			 shall include in the report for the year the percentage of such
			 professionals employed by such agency to furnish primary care services who
			 during such previous year completed 6 credits of continuing medical
			 education courses relating to nutrition (as described in subsection (c)).
			(c)Continuing medical education relating to nutritionFor purposes of subsections (a) and (b), continuing medical education courses relating to nutrition
			 shall include at least courses on the role of nutrition in the prevention,
			 management, and, as possible, reversal of obesity, cardiovascular disease,
			 diabetes, and cancer.
			(d)DefinitionsFor purposes of this Act:
				(1)Primary care health professionalThe term primary care health professional means a physician or nurse practitioner who furnishes primary care services.
				(2)Nurse practitionerThe term nurse practitioner has the meaning given such term in section 1861(aa)(5) of the Social Security Act (42 U.S.C.
			 1395x(aa)(5)).
				(3)PhysicianThe term physician has the meaning given such term in section 1861(r)(1) of the Social Security Act (42 U.S.C.
			 1395x(r)(1)).
				(4)Primary care servicesThe term primary care services has the meaning given such term in section 1842(i)(4) of the Social Security Act (42 U.S.C.
			 1395u(i)(4)), but shall include such services furnished by a nurse
			 practitioner as would otherwise be included if furnished by a physician.
				
